lIn     tbt,       @nfte! 5tuttg [.ourt of fe[ersl @lsrmg
                                                                                                 No. l8-979C

                                                                                (Filed: November 28, 201 8)

                                                                               (NOT TO BE PUBLISHED)

 *** * *:t:1. * * ******** *** *** ******** **
 *

JEFFREY SANDERS

                                             Plaintiff,



UNITED STATES,

                                             Defendant.

 1.   *'t * :| * * * * + * * * * * *
         :1.                           :1.   r{'   *   :i.   !t'1.   *   :1.   ***   ir   *++*   *


               Jeffrey Sanders, pro se, Oak Park, ML

                    Trial Attomey, Commercial Litigation Branch, Civil Division, United States
               Jana Moses,
Department of Justice, Washington, D.C., for defendant. With her on the briefs were Joseph H.
Hunt, Assistant Attomey General, Civil Division, and Robert E. Kirschman, Jr., Director, and L.
Misha Preheim, Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, D.C.

                                                                                 OPINION AND ORDER

LETTOW, Senior Judge.

        Pending before the court is the United States' ("the govemment's") motion to dismiss
pursuant to Rule 12(b)(1) and 12(bX6) of the Rules ofthe Court ofFederal Claims C'RCFC")'
see Def.'s Mot. to Dismiss ("Def.'s Mot."), ECF No. 8, and the plaintiff s amended cross-motion
for summary judgment, see Am. Mot. for Summ. Judgment ("Pl''s Cross-Mot."), ECF No. 11.
Because this court lacks subj ect-matter jurisdiction over the complaint and Mr. Sanders has
failed to state a claim for which relief can be granted, the govemment's motion to dismiss Mr.
Sanders' complaint is GRANTED. Mr. Sanders' cross-motion for summary judgment is
accordingly DENIED.

                                                                                            BACKGROUND

       The basis for Mr. Sanders' complaint is not readily apparent. The complaint states that
Mr. Sanders' "position is simple [and] well[-]grounded in fact and law," Compl. at 2, but Mr.
Sanders does not provide any factual underpinnings for his claim, see Compl. The submissions




                              701,8 tl0'{0 0001, 1,313 0113
by Mr. Sanders appear to use a cryptic messaging system, making it difficult to decipher. Many
differently formatted words seem to have no apparent relation to one another besides a common
root letter. See, e.g., Compl. at 3 ("enunciated essential establishments ev(ident)oking,
e(xactly)ecutive, explicit extr(acts)ments") (formatting removed).r Mr. Sanders requests reliefin
the form of "a writ of mandamus," along with a "cumulative 'Declaratory Judgment Award and
Reward of $23,880,000.00(Dollars)."' Id. at 3 (formatting removed).

         Despite these obstacles in understanding the gist of the present case, the genesis ofthe
litigation ostensibly stems from previous litigation involving Mr. Sanders. See Compl. Exs. 1-5.
In 2006, Mr. Sanders was married to his then-wife, Tiyani Kuanda-Sanders. The two resided in
an apartment in Michigan, along with their shared child. Compl. Ex.        l.
                                                                            On a moming in 2006,
Mr. Sanders got into an argument with Tiyani, eventually striking her in the face with a closed
fist and threatening her life while holding a knife. Compl. Ex. 1, at 1 (Detroit Police Department
report); Compl. Ex.2,at I (Detroit police investigator's report).2 A visibly injured Tiyani
managed to escape with her young daughter and called the Detroit police, who met her outside
the residence. See Compl. Ex. 1,at 1; see also Sanders v. Detroit Police Dep't,490 Fed. Appx.
771,772 (6th Cir.2012). After speaking with Tiyani outside the couple's residence, the Detroit
police officers knocked on the door ofthe shared apartment. See Sanders v. Detroit Police
Dep ?, No. 07 -14206,2017 WL 548949, at * I (8.D. Mich. Feb. 10,2017) (hndings of fact and
conclusions of law). Mr. Sanders answered, and when questioned by the police regarding the
alleged domestic violence incident, said he wanted to get dressed, and took a step backwards. Id
The two Detroit police officers then entered the home with his wife's permission and arrested
Mr. Sanders on suspicion of domestic violence. 1d Following this arrest, a jury convicted Mr.
Sanders of domestic violence and the court sentenced him to time served and one-year of
probation. Sanders,490 Fed. Appx. at 772; see a/so Compl. Ex. 5, at 1 (order of conviction and
sentence). The state court also issued a protective order that prevented Mr. Sanders from
retuming to the shared residence, from stalking or assaulting Tiyani, and imposed other
restrictions (such as not possessing a firearm). See Compl. Ex. 3, at 1 (protective order).

        Unhappy with this development, Mr. Sanders sued the Detroit Police Department, the
two of{icers involved in his arrest, two state judges, and the City of Detroit under 42 U.S.C. $


       lMr.   Sanders uses parentheses to denote  multiple words from the same root. For example
he refers to "criti(cism)que," [c]one(latives)sponding," "coll(aborator)usive," and
"con(niving)sumptive." Compl. at 2 (formatting removed). In addition, Mr. Sanders lists
numerous words in alphabetical order that have no direct relation to the present case. See,e.g.,
Pl.'s Cross-Mot. ("Emphatic, encompassing - enduring - entity - entreaty." (capitalization
removed)).

       The appendix to his complain, however, is neatly organized and coherent.

        2Mr. Sanders' words as reported by his wife were   "I'll kill   you bitch." Compl. Ex. 1, at I
(Detroit Police Department report).
1983.3 In a series of lawsuits, Mr. Sanders claimed the arresting officers and the Detroit Police
Department violated his Fourth Amendment rights, as he was anested "without a warrant, and
not afforded a preliminary examination until [12 days laterf." Sanders v. Detroit Police Dep't,
No. 07-14206, 2008 WL 11383387, at *2 (E.D. Mich. Aug. 15, 2008). The litigation then
bounced back and forth between the District Court for the Eastern District of Michigan and the
Court of Appeals for the Sixth Circuit during the next eleven years. See, e.g., Sanders v. Griefin,
No. 07-cv-14206-DT, 2007 WL 4181657 (E.D. Mich. Nov. 27, 2007); Sanders v. Detroit Police
Dep't,653 F. Supp. 2d 715 (8.D. Mich. 2009); Sanders,49O Fed. Appx. 771 (6th Cir. 2012);
Sanders v. Detoit Police Dep't,No,07-14206,2014 WL 12756778 (E.D. Mich. Sept. 9, 2014);
Sqnders v. Detroit Police Dep't,No.07-14206,2016 WL 74851 (E.D. Mich. Jan. 7,2016);
Sanders,2017 WL 548949; Sanders v. Detroit Police Dep'r, Nos. 17 -1116/1202,2017 WL
7833754 (6th Cir. Nov. 22, 2017); Sanders v. Detroit Police Dep't,No.07-14206,2018 WL
3997866 (E.D. Mich. Aug. 21,2018). During this decade-plus of litigation, Mr. Sanders often
filed "a number of premature and baseless motions and notices," including "multiple 'emergency
motions' and 'emergency notices."' Sanders,2017 WL7833754, at * 1.4 All of these motions
"were [] denied." /d

        The District Court for the Eastem District of Michigan eventually found that Mr.
Sanders' Fourth Amendment rights were not violated, as "Tiyani Sanders consented to law
enforcement's entry into her apartment," and Mr. Sanders "did not object to the officers' request
to enter his apartment." Sanders,2017 WL 548949, at *3.5 This, along with the "domestic
violence ald emergency nature ofthe situation," made the search appropriate and consistent with
constitutional requirements. Id. at*3-4. This decision was affirmed by the Sixth Circuit.
Sanders,2017 WL 7833754, at *1-2. In 2018, Mr. Sanders made another unsuccessful aftempt
in the District Court for the Eastem District of Michigan, see Sanders,2018 WL 399'7866, at +1,
before seeking relief in this court, see generdily Compl.

                                STANDARDS FORDECISION

                         Rule 12(b)(l )   -   Lack of Subject-Matter Jurisdiction

        The Tucker Act provides this court with jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act ofCongress or any regulation ofan
executive department, or upon any express or implied contract with the United States, or for


       342 U.S.C. 1983 authorizes     civil suits against state officials who deprive a person of
                 $
"rights, privileges, or immunities secured by the Constitution and laws."

       aSeveral  ofthe "unilateral 'notices' [were reportedly] to settlejudgment in [Mr. Sanders']
favor for millions of dollars." Sanders,2012WL 13029531, at *1. Each ofthe notices were
found to be filed "without legal basis." 1d

       sThe court also noted that
                            Mr. Sanders "did not give consent for the officers to enter his
home." Sanders,2017 WL 548949, at *4.
liquidated or unliquidated damages in cases not sounding in tort." 28 U. S.C. $ 1491(a)( 1). To
invoke this court's Tucker Act jurisdiction, "a plaintiff must identiff a separate source of
substantive law that creates the right to money damages." Fisher v. United States,402 F.3d
 1167,1172 (Fed. Cir. 2005) (en banc in relevanr part) (citing United States v. Mitchell,463 U.S.
206,216(1983);UnitedStatesv.Testdn,424U.S.392,398(1976)). Ifaplaintifffailstoraisea
claim under a money-mandating provision, this court "should [dismiss] for lack ofsubject matter
jurisdiction." Jan's Helicopter Serv., Inc. v. Federal Aviation Admin.,525 F.3d 1299, 1308 (Fed.
 Cir. 2008) (quoting Greenlee Cty. v. United States,487 F.3d871,876 (Fed. Cir. 2007)).

       A claim in this court is "barred unless the petition thereon is frled within six years after
such claim first accrues." 28 U.S.C. $ 2501. This six-year statute of limitations is jurisdictional.
John R. Sand & Gravel Co. v. United States,552 U.S. 130, 134 (2008).

        Mr. Sanders, as plaintiff, must establish jurisdiction by a preponderance ofthe evidence.
Trusted Integration, Inc. v. United Stdtes,659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Reynolds
v. Army & Air Force Exch. Serv.,846 F.2d,746,748 (Fed. Cir. 1988)). When ruling on amotion
to dismiss for lack ofjurisdiction, the court must "accept as true all undisputed facts asserted in
the plaintiff s complaint and draw all reasonable inferences in favor ofthe plaintiff" Id. (citing
Henke v. United States,60 F.3d 795, 797 (Fed. Cir. 1995)). "lf a court lacks jurisdiction to
decide the merits of a case, dismissal is required as a matter of law." Gray v. United States,69
Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, T4 U.S. (7 Wall.) 506, 514 (1868); Thoen v.
UnitedStates,T65F.2d 1110, ll16(Fed.Cir. 1985)); seealsoRCFC 12(hX3)("Ifthecourt
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.").

              Rule 12(b)(6)   -   Failure to State a Claimfor which Relief can be Granted

        Under Rule 12(bX6), a complaint that "fail[s] to state a claim upon which relief can be
granted" shall be dismissed. To survive a motion invoking Rule 12(b)(6), a plaintiffs complaint
must "contain sufficient factual matter, accepted as true, to 'state a claim to reliefthat is
plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (qtoting Bell Atl. Corp. v.
Twombly,550 U.S. 544,570 (2007)). The court is bound "to take the well-pleaded factua-
allegations in the complaint as true." Papasan v. Allain,478 U.S. 265,283 (1986); see also
Cambridge v. United States,558 F.3d 133 1, 1335 (Fed. Cir. 2009). "However, regardless of
whether the plaintiff is proceedingpro se or is represented by counsel, 'conclusory allegations or
legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to
dismiss."' McZeal v. Sprint Nextel Corp.,501 F.3d 1354, 1 3 56 (Fed. Cir. 2007) (quoting Taylor
v. Boolmay be granted." Def.'s Mot. at 1. According to the govemment's motion, "Mr. Sanders'[]
complaint is illegible in place and otherwise difficult to understand," ld, but that, "[e]ven when
Iiberally construed, Mr. Sanders has failed to articulate a cognizable claim that would
demonstrate that he is seeking reliefbased upon an express or implied-in-fact contract with the
United States, or a money-mandating provision of law, as required by the Tucker Act." .Id
(citation omitted).

                         Rule 12(b)(l)   - Lack of Subject-Matter Jurisdiction
        As a preliminary matter, in his complaint, Mr. Sanders fails to provide "a short and plain
statement  ofthe grounds for the court's jurisdiction," RCFC 8(a), based on the Tucker Act or
 otherwise, see Ruther v. United States, No. l8-l I10C, 2018 WL 5095451, at *3 (Fed. Cl. Oct.
 17 ,2OlS). Although Mr. Sanders cites a litany of federal statutes6 and a two judicial decisions,T
none of them are relevant besides 28 U.S.C. $ 1491(a) (the Tucker Act). Even respecting the
Tucker Act, Mr. Sanders does not state any rationale or facts on ftow it would apply and confer
jurisdiction. SeeCompl. at 1. Listing federal statutes is not enough to confer jurisdiction on this
 court.

       Additionally, this court may only hear claims against the United States. Although the
caption on Mr. Sanders' complaint shows the United States as the defendant, Mr. Sanders does
not seek relief against the United States. See Compl. at 1-2. In prior litigation, Mr. Sanders sued
the Detoit Police Department, two of its officers, and two state court judges. In reality, Mr.
Sanders apparently is renewing his claims against these non-federal officials and agencies. But
the court has no jurisdiction over any allegations against these parties and consequently cannot


          oMr. Sanders cites 18 U.S.C.
                                        $$ 2-241 along with 28 U.S.C. $$ l-47, $$ 144-
 3s4(bX2XB), $ 4s1, $S as2-s3s(a)-(b)(1), $ s47(1, s), $ 1331, $ 1334(b), $ 1343(a)(3)-(a), $
 1491(a), $ 14e4, $ 1631, $ 16s1, $ 1els(a)(l)/(c)-(d), $ 2101(b), $$ 2105-2111, $ 2201(a), $
 2401,$2501, $$ 2503-2507, $ 2510, $ 2s11, $ 2515(a), $2s16;42 U.S.C. $ 1983. Compl. at 1.
 Excluding 28 U.S.C. $ 1491(a), the court is unable to determine how the remainder of the
provisions cited apply to the present case. In a generous reading, the citation to 28 U.S.C. $
 1494 could be viewed as a request for a transfer ofvenue. See 28 U.S.C. $ 1494. But this would
 still not confer jurisdiction. And, as Mr. Sanders has already litigated extensively in a district
 court, transfer would be inappropriate. .9ee e.g., Sanders,2007 WL 4181657. The remainder of
the provisions cite to laws such as the transmission of claims to the United States Court of
 Federal Claims by the Comptroller General (28 U.S.C. $ 2510), interest on claims and judgments
paid by the United States (28 U.S.C. $ 2516), and the salaries of United States Supreme Court
justices (28 U.S.C. $ 5).

       7Mr. Sanders cites Payton v. New York,445 U.S. 573,575 n,\,576 (1980) and Georgia v.
Randolph,547 U.S. 103,109-123 (2006). Compl.atl. Both ofthese cases involve wanantless
searches and are inapposite to the question ofthis court's jurisdiction. See Payton,445 U.S. at
576; Randolph,547 U.S. at 122-23. Mr. Sanders also cites two prior decisions by the District
Court of the Eastem District of Michigan. Compl. at 1 .
hear claims against them. See, e.g.,28 U.S.C. $ 1491(a); New Am. Shipbuilders, Inc. v. United
States, 87 | F .2d 1077 , 1079 (Fed. Cir. 1989) (the Court of Federal Claims lacks jurisdiction over
tort claims); Brown v. United States,88 Fed. Cl. 322,328 (2009) (this court lacks jurisdiction
over criminal matters) (citing Joshua v. United States,l7 F.3d 378,379 (Fed. Cir. 1994));
McCullough v. United States,76 Fed. Cl. 2, 4 (2006)).

        When viewing other parts of Mr. Sanders' complaint in light of his prior litigation, it is
possible that Mr. Sanders is claiming a violation ofhis due process rights under the Fourteenth
Amendment or the Fifth Amendment. Compl. at 2. This court, however, only has jurisdiction
over constitutional violations when the Constitution requires payment of monetary
compensation. See 28 U.S.C. $ 1491(a); see also Mitchell,463 U.S. at 216 ("Not every claim
invoking the Constitution . . . is cognizable under the Tucker Act. The claim must be one for
money damages against the United States."); Jan's Helicopter Serv.,525 F.3d at 1308 (quoting
Greenlee Cty, 487 F.3d at 876). The Fourteenth Amendment only applies to states, and is
therefore inapposite in this court. See U.S. Const. amend. XIV. And although the Due Process
Clause of the Fifth Amendment does apply to the federal govemment, it is not money-mandating
and does not implicate this court's jurisdiction. See Crocker v. United States,125 F.3d 1475,
1476 (Fed. Cir.1997). Therefore, the court determines Mr. Sanders fails to carry his burden in
establishing this court's jurisdiction over his claim by a preponderance of the evidence.

         Moreover, even assuming that Mr. Sanders' complaint alleged adequate grounds for
jurisdiction, his claim would be time-baned. Any claim brought before this court must have
 occurred within the past six years. See 28 U.S.C. g 2501. As Mr. Sanders' claim arose in 2006 -
 nearly l2 years ago - any action would need to have been filed before 2013, at the very latest.
See Sanders,2017 WL 548949, at *1. Since the six-year requirement of 28U.S.C. $ 2501 is
jurisdictional in nature, the untimeliness alone bars the court from hearing Mr. Sanders' claim.
See John R. Sand & Gravel Co.,552 U.S. at 134.


               Rule 12(b)(6)   -   Failure to State a Claim for which Relief can be Granted

         A jury convicted Mr. Sanders of domestic violence stemming from an incident over a
decade ago. Since then, Mr. Sanders has re-litigated that same event numerous times in the
 federal courts, often filing frivolous motions and tying up judicial resources in the process. The
 complaint filed with this court is the most recent iteration of this futile struggle. But Mr. Sanders
has had his day in court, multiple times over. And even if he had not, this court is not the proper
venue for Mr. Sanders to continue to seek reliefafter being denied redress in the District Court
 for the Eastem District of Michigan and the Sixth Circuit. In the interest of the efficient use of
judicial resources and to minimize the cost and delay of litigation, see RCFC Appendix A,
 dismissal of Mr. Sanders' comolaint is warranted.
                                      CONCLUSION

      For the reasons stated, the government's motion to dismiss Mr. Sanders' complaint is
 GRANTED. Mr. Sanders' complaint shall be DISMISSED. Mr. Sanders' motion for summary
judgment is DENIED. The clerk shall enter judgment accordingly.

       No costs.

       It is so ORDERED.




                                                  Senior Judge